IN THE COURT OF APPEALS OF IOWA

                                    No. 20-1009
                               Filed October 7, 2020


IN THE INTEREST OF D.H.,
Minor Child,

K.S., Mother,
       Appellant.
________________________________________________________________


         Appeal from the Iowa District Court for Linn County, Cynthia S. Finley,

District Associate Judge.



         A mother appeals the termination of her parental rights. AFFIRMED.



         Michael M. Lindeman of Lindeman Law, Cedar Rapids, for appellant

mother.

         Thomas J. Miller, Attorney General, and Mary A. Triick, Assistant Attorney

General, for appellee State.

         Kristin L. Denniger, Mt. Vernon, attorney and guardian ad litem for minor

child.



         Considered by Bower, C.J., and Doyle and May, JJ.
                                           2


MAY, Judge.

          A mother appeals the termination of her parental rights to her child, D.H.1

Clear and convincing evidence establishes grounds for termination and shows

termination is in D.H.’s best interest.2 We affirm.

          We review termination proceedings de novo. In re Z.P., ___ N.W.2d ___,

___, 2020 WL 5268435, at *3 (Iowa 2020). “We will uphold an order terminating

parental rights where there is clear and convincing evidence of the statutory

grounds for termination. Evidence is clear and convincing when there is no serious

or substantial doubt as to the correctness of the conclusions of law drawn from the

evidence.” In re T.S., 868 N.W.2d 425, 431 (Iowa Ct. App. 2015) (internal citation

omitted).

          We generally use a three-step analysis to review the termination of parents’

rights.    In re A.S., 906 N.W.2d 467, 472 (Iowa 2018). We must determine:

(1) whether grounds for termination have been established, (2) whether

termination is in the child’s best interest, and (3) whether we should exercise any

of the permissive exceptions to termination. Id. at 472–73. “However, if a parent

does not challenge a step in our analysis, we need not address it.” In re J.P.,

No. 19-1633, 2020 WL 110425, at *1 (Iowa Ct. App. Jan. 9, 2020).




1 D.H.’s father is deceased.
2 To the extent the mother attempts to challenge whether the State made
reasonable efforts toward reunification or request additional time to work toward
reunification, we find her arguments are not sufficiently developed for our review.
See In re K.M., No. 19-1637, 2020 WL 110408, at *3 n.6 (Iowa Ct. App. Jan. 9,
2020); In re O.B., No. 18-1971, 2019 WL 1294456, at *2 (Iowa Ct. App. Mar. 20,
2019).
                                        3


      The mother claims the State failed to satisfy the statutory grounds

authorizing termination. The juvenile court found grounds authorizing termination

under Iowa Code section 232.116(1)(h) (2020).          Paragraph (h) authorizes

termination when:

              (1) The child is three years of age or younger.
              (2) The child has been adjudicated a child in need of
      assistance pursuant to section 232.96.
              (3) The child has been removed from the physical custody of
      the child’s parents for at least six months of the last twelve months,
      or for the last six consecutive months and any trial period at home
      has been less than thirty days.
              (4) There is clear and convincing evidence that the child
      cannot be returned to the custody of the child’s parents as provided
      in section 232.102 at the present time.

      The mother only challenges the fourth element, whether D.H. could be

returned to her care. The fourth element is satisfied when the State establishes

the child cannot be safely returned to the parent at the time of the termination

hearing. In re T.W., No. 20-0145, 2020 WL 1881115, at *2–3 (Iowa Ct. App. Apr.

15, 2020). We find D.H. could not be returned to the mother’s care.

      The mother has a history of substance abuse, including methamphetamine

and heroin use. Hair-stat tests for both the mother and D.H. came back positive

for methamphetamine at the beginning of this case. And the mother tested positive

for methamphetamine as recently as June 21, 2020, less than one month before

the termination hearing.

      We reiterate once again, “Methamphetamine is a scourge.” J.P., 2020 WL
110425, at *2; In re K.L., No. 17-0346, 2017 WL 2465817, at *1 (Iowa Ct. App.

June 7, 2017). “A parent’s methamphetamine use, in itself, creates a dangerous

environment for children.” J.P., 2020 WL 110425, at *2. We commend the mother
                                         4


for entering residential treatment shortly before the termination hearing. But we

cannot turn a blind eye to her history of relapse.            We fear continued

methamphetamine use is likely in the future.3 Cf. In re J.B., No. 18-0696, 2018 WL
4361058, at *3 (Iowa Ct. App. Sept. 12, 2018) (finding a child could not be returned

to a parent when the parent had only been sober for three months). The mother’s

drug use prevented reunification. See In re L.B., No. 18-1017, 2018 WL 3650370,

at *1 (Iowa Ct. App. Aug. 1, 2018) (collecting cases affirming termination of a

parent’s parental rights when the parent has a history of substance abuse).

       In addition to our concerns about the mother’s substance abuse, we find

she does not have the tools necessary to care for D.H. At the time of the hearing,

she was unemployed and was not looking for employment.4 Her resulting financial

instability prevents her from meeting D.H.’s basic needs. See id. (collecting cases

finding children cannot be returned to a parent who lacks stable employment). And

during a visit with D.H., the mother gave into D.H.’s cries for soda and gave D.H.

Mountain Dew even though she “knew [she] shouldn’t give it to her.” While

providing D.H. a treat is fairly benign in itself, this instance raises questions of

whether the mother would make decisions with D.H.’s best interest in mind as

opposed to only considering what would appease D.H. And parents must be able

to effectively parent their children. Cf. Z.P., ___ N.W.2d at ___, 2020 WL 5268435,

at *4 (considering the father’s age-inappropriate interaction with his child as



3 An Iowa Department of Human Services social worker testified she shares our
concern that “based on past history there is a good chance [the mother] will
relapse.”
4 When asked if she was employed, the mother responded, “No. I can start

searching for a job tomorrow.”
                                         5


weighing against reunification). That includes making decisions that serve the

child’s best interest despite being unpopular with the child. We question whether

the mother has developed this skill.

       Moreover, the mother seemed to concede D.H. could not return to her care,

testifying, “If I get another chance to have more time, I promise I won’t let anybody

down.” Given the mother’s instability and substance abuse, we agree with her

apparent concession and find a statutory ground authorizing termination satisfied.

       Our next step centers on D.H.’s best interest. See Iowa Code § 232.116(2).

We “give primary consideration to the child’s safety, to the best placement for

furthering the long-term nurturing and growth of the child, and to the physical,

mental, and emotional condition and needs of the child.” In re P.L., 778 N.W.2d
33, 40 (Iowa 2010) (quoting Iowa Code § 232.116(2)). “It is well-settled law that

we cannot deprive a child of permanency after the State has proved a ground for

termination under section 232.116(1) by hoping someday a parent will learn to be

a parent and be able to provide a stable home for the child.” Id. at 41.

       Like the juvenile court, we conclude termination is in D.H.’s best interest.

As discussed, the mother has unresolved substance-abuse issues. She currently

resides at an inpatient treatment facility and does not have concrete plans for a

permanent home following her anticipated discharge.5 And she does not have

employment. Considering the mother’s history of instability, we are not confident

she will be able to adequately meet D.H.’s needs in the future. See In re C.W.,



5We acknowledge the mother shared plans to move into a halfway house upon
completion of the inpatient treatment program. But she had not secured housing
beyond those plans.
                                          6


554 N.W.2d 279, 283 (Iowa Ct. App. 1996). So the second step in our analysis is

complete.

       Finally, we consider whether to apply a section 232.116(3) exception to

termination. Section 232.116(3) exceptions are permissive, not mandatory. In re

A.R., 932 N.W.2d 588, 591 (Iowa Ct. App. 2019). And the burden of establishing

a section 232.116(3) exception rests with the parent. See A.S., 906 N.W.2d at

476.

       The mother’s petition on appeal mentions her “clear bond” with D.H. and

that she “loves her very much.” We assume she is attempting to invoke section

232.116(3)(c), which authorizes the court to forgo termination if “[t]here is clear and

convincing evidence that the termination would be detrimental to the child at the

time due to the closeness of the parent-child relationship.” But she does not

specifically cite to section 232.116(3)(c) nor does she develop an argument

beyond her brief reference to her bond with and love for D.H. So we conclude the

mother has not met her burden of establishing an exception that would permit us

to forgo termination.

       We agree with the juvenile court and affirm.

       AFFIRMED.